Case: 1:19-cv-00767-JG Doc #: 24 Filed: 02/14/20 1 of 19. PageID #: 465


 UNITED STATES DISTRICT COURT
 NORTHERN DISTRICT OF OHIO
 ------------------------------------------------------------------
                                                                  :
 JAMIE GILBO, et al.                                              :
                                                                  :   Case No. 1:19-cv-00767
                       Plaintiffs,                                :
                                                                  :
 vs.                                                              :   OPINION & ORDER
                                                                  :   [Resolving Doc. 17]
 AGMENT LLC, et al.                                               :
                                                                  :
                       Defendants.                                :
 ------------------------------------------------------------------

 JAMES S. GWIN, UNITED STATES DISTRICT JUDGE:

           Plaintiffs Jamie Gilbo and Alyssa Smith formerly worked as exotic dancers at Brass

 Pole, a strip club. Plaintiffs bring the present action against Agment LLC, d/b/a Brass Pole,

 and Harley Rowe, Brass Pole’s owner, president, and managing member, claiming that

 Defendants misclassified Plaintiffs as independent contractors and failed to pay them the

 Fair Labor Standards Act (“FLSA”) required minimum wage. 1

           Plaintiffs move for summary judgment on Counts I and II of the complaint on the

 grounds that Plaintiffs were employees and are entitled to back wages for their work. 2

 Defendants oppose. 3

           For the following reasons, the Court GRANTS Plaintiffs’ motion regarding whether

 Plaintiffs should receive back wages.

      I.         Background

           Brass Pole is a gentleman’s club. 4 Defendant Rowe owns and manages the



           1
             Doc. 1.
           2
             Doc. 17.
           3
             Doc. 23. Plaintiffs replied. Doc. 22.
           4
             Doc. 17-1 at 9.
Case: 1:19-cv-00767-JG Doc #: 24 Filed: 02/14/20 2 of 19. PageID #: 466
 Case No. 1:19-cv-00767
 Gwin, J.

 business. 5 Although some Brass Pole’s workers are payroll employees, including

 Defendant Rowe, the managers, DJ, bouncer, bartenders, “door girl,” and “house mom,”

 Brass Pole does not pay the dancers anything. 6 Brass Pole claims the dancers are

 independent contractors.

          Defendant claims that Brass Pole is a bar and grill. 7 Although the club has a license

 to serve food, it has no kitchen or menu. 8 If a customer asks for food a manager can tell

 them the price of sandwiches. 9 The club serves precooked foods, such as burgers and Hot

 Pockets, that it heats in a microwave. 10 Defendant Rowe purchases the food at Sam’s

 Club. 11 Brass Pole also has a liquor license and serves beer, wine, and liquor that it

 purchases at a grocery store. 12

          Female exotic dancers perform semi-nude at the club during its operational hours. 13

 Brass Pole’s dancers receive compensation exclusively from tips and can earn tips in three

 ways. First, the club has a main stage with a pole that dancers can dance on. 14 Brass Pole

 does not pay dancers for dancing on the main stage. Dancers earn only whatever tips they

 receive from customers. 15

          Second, dancers can provide private lap dances to customers. For such dances, the

 customers pay nothing to Brass Pole. Instead, the customers pay the dancers a negotiated



          5
             Id. at 4, 8.
          6
             Id. at 10-12, 19.
           7
             Id. at 9.
           8
             Id. at 12.
           9
             Id.
           10
              Id.
           11
              Id.
           12
              Id.
           13
              Id. at 15. While Defendant reported that the number of dancers working at any time could be between two or
 sixteen, in an earlier lawsuit Defendant reported that there were typically twelve to fifteen dancers per night. Id. at 13-14.
           14
              Id. at 15.
           15
              Id.

                                                              -2-
Case: 1:19-cv-00767-JG Doc #: 24 Filed: 02/14/20 3 of 19. PageID #: 467
 Case No. 1:19-cv-00767
 Gwin, J.

 fee. 16 Defendant Rowe says that the dancers are supposed to charge twenty dollars, but

 sometimes the women charge more. 17 Brass Pole requires the dancers pay twenty dollars

 to Brass Pole for the first private dance they perform each night. This “leasing space”

 charge decreases to five dollars for each additional dance. 18

          Finally, dancers can also make money by working in the VIP room. 19 Brass Pole

 charges customers fifty dollars to rent the room for fifteen minutes. 20 The dancers negotiate

 with the customer for payment for any work they perform in the VIP room and do not have

 to pay a portion to Brass Pole. 21

          Brass Pole advertises that it is hiring entertainers once a month in the Chronicle

 Telegram. 22 Women inquiring about a job must fill out an application. 23 Before working at

 Brass Pole, dancers must audition. 24 All dancers must be approved by Brass Pole, and

 dancers are not allowed to hire others to perform for them. 25

          Some dancers have experience prior to dancing at Brass Pole while others do not. 26

 Dancers are not required to undergo training before performing, and Brass Pole does not

 provide any training. 27 Dancers are not required to have any specialized equipment for

 their jobs, but are responsible for purchasing their own outfits, makeup and shoes. 28



          16
               Id. at 14.
          17
               Id. Plaintiffs say that Defendants set the rates they could charge. Docs. 17-2 at 2; 17-3 at 2.
          18
            Doc. 17-1 at 14. Plaintiffs say this charge was fifteen dollars when they worked at Brass Pole. Docs. 17-2 at 2;
 Doc. 17-3 at 2.
         19
            Doc. 17-1 at 14.
         20
            Id. at 15.
          21
             Id.
          22
             Id. at 16.
          23
             Id.
          24
             Docs. 17-1 at 16; 17-2 at 1; 17-3 at 1.
          25
             Docs. 17-1 at 17-18; 17-2 at 3; 17-3 at 3.
          26
             Docs. 17-1 at 16; 17-2 at 1; 17-3 at 1.
          27
             Docs. 17-1 at 19; 17-2 at 1; 17-3 at 1.
          28
             Docs. 17-1 at 19; 17-2 at 1; 17-3 at 1.

                                                                -3-
Case: 1:19-cv-00767-JG Doc #: 24 Filed: 02/14/20 4 of 19. PageID #: 468
 Case No. 1:19-cv-00767
 Gwin, J.

        Brass Pole sets the hours of operation and is open six days a week from 4:00 p.m. to

 2:30 a.m. 29 Brass Pole controls and pays for the lighting, decor, layout, music royalties,

 advertising, music systems, phone systems, software, and insurance. 30 Brass Pole charges

 five dollars for admission unless a customer has a free pass. 31 The club does not share the

 cover charge revenue with the dancers. 32

        On Thursday, Friday, and Saturday nights, the club uses a DJ. 33 The DJ downloads

 or streams music from the internet. 34 When the DJ is not there the manager controls the

 music. 35

        Brass Pole advertises in the Chronicle Telegram and on Facebook. 36 The club

 advertised Plaintiffs as Brass Pole dancers on Facebook. 37 Plaintiffs say that they personally

 used Snapchat, Facebook, and text messaging to contact customers regarding when

 plaintiffs would be dancing. 38

        Brass Pole enforces the state-mandated dress code for dancers. 39 The club keeps

 track of which dancers are present at the club through a sign-in sheet. 40 The DJ keeps track

 of the private dances and VIP room work that the dancers perform. 41

        The parties dispute the rules that Brass Pole enforces for its dancers. Plaintiffs claim




        29
           Docs. 17-1 at 11.
        30
           Id. at 18-19.
        31
           Id. at 13.
        32
           Id.
        33
           Id. at 15.
        34
           Id.
        35
           Id. at 16.
        36
           Id. at 20.
        37
           Docs. 17-2 at 2-3; 17-3 at 2.
        38
           Docs. 17-2 at 2; 17-3 at 2.
        39
           Doc. 17-1 at 17.
        40
             Id.
        41
             Id.

                                               -4-
Case: 1:19-cv-00767-JG Doc #: 24 Filed: 02/14/20 5 of 19. PageID #: 469
 Case No. 1:19-cv-00767
 Gwin, J.

 that Brass Pole required dancers to fill out a schedule. 42 The schedule required dancers to

 sign up for preset six-hour shifts. Plaintiffs say that Brass Pole required dancers to work six

 hours every time they came to dance. 43 Plaintiffs also say that Brass Pole requires dancers

 to work at least one weekday before dancers are allowed to work the busiest weekend

 nights. 44

         Defendant Rowe says that he tried to enforce a dancer schedule to insure dancer

 coverage, but it wasn’t utilized. 45 He also disagrees that dancers need to work a weekday

 shift to work on the weekend. 46 Defendant claims that the six-hour shift is a suggestion but

 not a requirement. 47

              Plaintiffs say they were directly supervised by Brass Pole’s managers and

 Defendant Rowe. 48 They say that management sent dancers home for failing to comply

 with the club’s rules. 49 Plaintiffs report that they had to get approval from management to

 leave before the shift end. 50 Plaintiff Smith states that on April 15, 2019 she had to seek

 Defendant Rowe’s approval to leave early for personal reasons. 51 Plaintiffs also say that

 dancers were fined for arriving late or leaving early and that Defendant Rowe fined Plaintiff

 Gilbo twenty dollars for leaving early. 52

         Defendant Rowe says that no one supervises the dancers. 53 He denies that dancers



         42
            Docs. 17-2 at 2; 17-3 at 2.
         43
            Docs. 17-2 at 2; 17-3 at 2.
         44
            Docs. 17-2 at 2; 17-3 at 2.
         45
            Docs. 17-1 at 25.
         46
              Id.
         47
              Id.
         48
            Docs. 17-2 at 3; 17-3 at 3.
         49
            Docs. 17-2 at 2; 17-3 at 2.
         50
            Docs. 17-2 at 2; 17-3 at 2.
         51
            Doc. 17-2 at 2.
         52
            Id. at 3.
         53
            Doc. 17-1 at 10.

                                                  -5-
Case: 1:19-cv-00767-JG Doc #: 24 Filed: 02/14/20 6 of 19. PageID #: 470
 Case No. 1:19-cv-00767
 Gwin, J.

 were fined for leaving early while Plaintiffs worked at Brass Pole. 54

          Defendant Rowe admits that the club uses sign-in sheets that track when dancers

 arrive, when they leave, and why they left early. 55 He says he uses the sign-in sheets so

 that the DJ can keep track of which dancers are available to call up to the stage and to help

 the bouncer knows who is there for safety reasons. 56 Defendant admits, however, that the

 DJ doesn’t actually review the sign-in sheet. 57 He also says that the club doesn’t have a

 reason for keeping track of dancers leaving early and why. 58

          Plaintiff Jamie Gilbo worked at Brass Pole from approximately August 14, 2018 to

 March 26, 2019. 59 Plaintiff Alyssa Smith worked at Brass Pole from approximately June 22,

 2018 to June 3, 2019. 60 Plaintiffs say that they worked for Brass Pole while they were

 dancers at the Brass Pole. 61

    II.          Discussion

    A. Summary Judgment Standard

          A party is entitled to summary judgment if “the pleadings, depositions, answers to

 interrogatories, and admissions on file, together with the affidavits, if any, show that there

 is no genuine issue as to any material fact and that the moving party is entitled to judgment

 as a matter of law.” 62 The Court views all of the evidence in the light most favorable to the

 nonmoving party. 63 The nonmoving party “must show sufficient evidence to create a


          54
             Id. at 25.
          55
             Id. at 26-27.
          56
             Id. at 27.
          57
             Id.
          58
             Id.
          59
             Docs. 17-2 at 1; 17-1 at 11.
          60
             Doc. 17-3 at 1.
          61
             Docs. 17-2 at 1; 17-3 at 1.
          62
             Fed. R. Civ. P. 56(c).
          63
               Thomas v. Speedway SuperAmerica, LLC, 506 F.3d 496, 500-501 (6th Cir. 2007) (citation omitted).

                                                            -6-
Case: 1:19-cv-00767-JG Doc #: 24 Filed: 02/14/20 7 of 19. PageID #: 471
 Case No. 1:19-cv-00767
 Gwin, J.

 genuine issue of material fact.” 64 There must be enough evidence for a jury to reasonably

 find for the nonmoving party. 65 A scintilla of evidence is not enough to defeat a summary

 judgment motion. 66



     B. Plaintiffs Are Covered Individually by the FLSA.

          The parties dispute whether the FLSA applies.

          An employee can gain FLSA protection in two ways. First, employees of an

 enterprise engaged in the commerce or the production of goods in commerce have

 “enterprise coverage.” 67 To qualify for enterprise coverage, a company must have at least

 $500,000 of gross sales. 68 Second, employees that are themselves engaged in interstate

 commerce or the production of goods in commerce are covered individually. 69

          Defendants claim that the FLSA does not apply to Brass Pole because Brass Pole’s

 annual gross sales and business is less than $500,000. 70 Plaintiffs do not dispute that the

 Brass Pole has less than $500,000 gross sales but claim that the FLSA covers them as

 individuals. 71

          Plaintiffs argue that they are individually covered because they use the internet and

 cell phones, both instruments of interstate commerce, in their jobs. Specifically, Brass Pole



          64
             Id. (citation omitted).
          65
             Id.
          66
             Id.
          67
             Kowalski v. Kowalski Heat Treating, Co., 920 F.Supp. 799, 802-803 (N.D. Ohio 1996).
          68
             Id. at 803 n. 1.
          69
             Id. at 803.
          70
              Doc. 23 at 1. Defendants refer to Brass Pole’s tax returns but have not submitted the tax returns or even the
 relevant numbers from those documents. Defendants only make the bare assertion that Brass Pole falls under the $500,000
 threshold.
           71
              Doc. 17 at 17-20. Defendant does not raise any arguments on this point, although it is the Plaintiffs’ burden to
 prove that they qualify for FLSA coverage. Miller v. Centerfold Entertainment Club, Inc., No. 6:14-CV-6074, 2017 WL
 3425887, at *3 (W.D. Ark. Aug. 9, 2017).

                                                             -7-
Case: 1:19-cv-00767-JG Doc #: 24 Filed: 02/14/20 8 of 19. PageID #: 472
 Case No. 1:19-cv-00767
 Gwin, J.

 dancers perform to music downloaded or streamed from the internet. 72 Brass Pole

 advertises on the internet through Facebook. 73 Plaintiffs texted customers and also used

 the internet to contact customers directly about their work through Snapchat and

 Facebook. 74

          Other courts have held that using internet music gives exotic dancers individual

 FLSA coverage, because the internet is a well-established instrumentality of interstate

 commerce. 75 This Court agrees with those courts. “Plaintiffs were required to regularly use

 the [i]nternet to perform their dances . . .;” Plaintiffs used text messaging to contact

 customers; and both parties used the internet to advertise the dancers’ services. 76 This

 satisfies the requirements for individual coverage under the FLSA. 77

     C. Plaintiffs Were Employees of Brass Pole.

          The Court next determines whether Plaintiffs Gilbo and Smith were employees of

 Defendant Brass Pole and therefore entitled to damages under the FLSA. 78

          The FLSA defines “employee” as “any individual employed by an employer.” 79 The

 Sixth Circuit finds that “employees are those who as a matter of economic reality are

 dependent upon the business to which they render service.” 80 Under the economic reality

 test, the Court examines six factors:



          72
             Doc. 17-1 at 15.
          73
             Id. at 20.
          74
             Miller, 2017 WL 3425887, at *3.
          75
            Foster v. Gold & Silver Private Club, Inc., No. 7:14CV00698, 2015 WL 8489998, at 6 (W.D. Va. Dec. 9, 2015);
 Miller, 2017 WL 3425887, at *3-4.
          76
              Docs. 17-1 at 15; 17-2 at 2; 17-3 at 2.
          77
              Although Defendants argue that Brass Pole does not qualify for enterprise coverage, Plaintiffs only argue that
 they are covered individually, so the Court does not reach this question.
           78
              Many state and federal courts have found that exotic dancers are employees. See Shaw v. Set Enterprises, Inc.,
 241 F. Supp.3d 1318, 1323 n. 5 (collecting approximately thirty cases that found exotic dancers to be employees).
           79
              29 U.S.C. § 203(e).
           80
              Keller v. Miri Microsystems LLC, 781 F.3d 799, 807 (6th Cir. 2015) (citation omitted).

                                                            -8-
Case: 1:19-cv-00767-JG Doc #: 24 Filed: 02/14/20 9 of 19. PageID #: 473
 Case No. 1:19-cv-00767
 Gwin, J.

        1) The permanency of the relationship between the parties; 2) the
           degree of skill required for the rendering of the services; 3) the
           worker’s investment in equipment or materials for the task; 4) the
           worker’s opportunity for profit or loss, depending upon his skill; . . .
           5) the degree of the alleged employer’s right to control the manner
           in which the work is performed[; and] . . . 6) whether the service
           rendered is an integral part of the alleged employer’s business. 81

        Defendant does not dispute that the second and sixth factors weigh in favor of

 Plaintiffs as “dancing was an integral part of Defendant’s business and did not require a

 high degree of skill.” 82

        The Court agrees that these two factors weigh in favor of finding Plaintiffs were

 Brass Pole employees. Defendant Rowe’s deposition testimony and Plaintiffs’ affidavits

 agree that no special skills were needed, and no training was required of or provided to

 dancers. 83 Other courts have held that dancers such as Plaintiffs “do not exhibit the skill or

 initiative indicative of persons in business for themselves.” 84

        Additionally, the dancers are integral to Brass Pole’s business. Indeed, in a 2016

 case involving the same Defendant, that court agreed that the dancers were integral, stating

 that “[n]o reasonable juror could conclude that customers primarily came to the club for its

 other offerings, which included beer, liquor, and frozen burgers from Sam’s Club.” 85

        The Court must determine whether the other, disputed factors also weigh in favor of

 finding that Plaintiffs were employees.

        a. The Permanency of the Relationship

        Independent contractors generally transfer from place to place as work is offered,


        81
             Id.
        82
           Doc. 23 at 5.
        83
           Docs. 17-1 at 16,19; 17-2 at 1; 17-3 at 1.
        84
           Lester v. Agment LLC, No. 1:15 CV 886, 2016 WL 1588654, at *5 (N.D. Ohio Apr. 20, 2016) (collecting cases).
        85
           Id. at *7.

                                                        -9-
Case: 1:19-cv-00767-JG Doc #: 24 Filed: 02/14/20 10 of 19. PageID #: 474
 Case No. 1:19-cv-00767
 Gwin, J.

 whereas employees typically work for one employer in a “continuous and indefinite”

 relationship. 86 While this may be true, many groups, such as waiters or bartenders, are free

 to work at other establishments and are not permanent employees, but are nonetheless

 classified as “employees” under the FLSA. 87 Due to this, courts considering whether exotic

 dancers are employees have given this factor less weight in light of the nature of the

 dancers’ work. 88

          In the present case, Plaintiffs Gilbo and Smith worked at Brass Pole for

 approximately seven and twelve months, respectively. 89 The Plaintiffs say that they worked

 for Brass Pole exclusively during that time. These Plaintiffs do not claim the Brass Pole

 prohibited them from working elsewhere. 90

          The Court agrees with the findings of other courts that the itinerant nature of exotic

 dancers’ employment weighs in favor of Defendants. 91 Like others, however, this Court

 will also afford this factor less weight given the nature of the dancers’ work.

          b. The Dancers’ Investment

          “[C]ourts must compare the worker’s investment in the equipment to perform his

 job with the company’s total investment, including office rental space, advertising,

 software, phone systems, or insurance.” 92

          Both parties agree that Plaintiffs are only responsible for their own outfits, makeup,




          86
             Keller, 781 F.3d at 807 (citation omitted).
          87
             Hart v. Rick’s Cabaret Intern., Inc., 967 F. Supp. 2d 901, 921 (S.D.N.Y. 2013).
          88
             Id. (collecting cases).
          89
           Docs. 17-1 at 11; 17-2 at 1; 17-3 at 1.
          90
           Docs. 17-2 at 1; 17-3 at 1.
        91
           Hart, 967 F. Supp. 2d at 921; Reich v. Circle C Investments, Inc., 998 F.2d 324, 328 (5th Cir. 1993); Harrell v.
 Diamond A Entertainment, Inc., 992 F. Supp. 1343, 1352 (M.D. Fla. 1997).
        92
           Keller, 781 F.3d 799, 810 (6th Cir. 2015).

                                                            -10-
Case: 1:19-cv-00767-JG Doc #: 24 Filed: 02/14/20 11 of 19. PageID #: 475
 Case No. 1:19-cv-00767
 Gwin, J.

 and shoes. 93 They do not provide any investment or specialized equipment for the

 business. 94

          In contrast, Defendants pay for everything required to operate the business—the

 utilities, insurance, taxes, alcohol, food, paper products, advertising, music systems,

 software, downloaded music, and phone systems. 95 Defendant Rowe said that Defendants

 invest “a couple hundred thousand” dollars in the business. 96

          On balance, it is clear that Defendants’ investment in the business far outweighs

 Plaintiffs’ investment. 97 This factor weighs in favor of Plaintiffs.

          c. The Opportunity for Profit or Loss

          The Court next examines the amount of control Defendants had over Plaintiffs’

 opportunity for profit or loss and whether Plaintiffs were able to increase their own profits

 through their management and technical skill. 98

          To a degree, Plaintiffs influenced the money they made each night. Plaintiffs say

 that they directly contacted customers through Facebook, Snapchat, and text messaging to

 tell the customers they would be dancing at Brass Pole that night. 99 Plaintiffs also

 controlled their own outfits. 100 Construing the evidence in favor of Defendants, Plaintiffs

 could also determine which night to work and negotiate the fee for certain types of dances



          93
               Docs. 17-1 at 19; 17-2 at 1; 17-3 at 1.
          94
               Doc. 17-1 at 19. Plaintiffs also state that they advertised their work through Facebook, Snapchat, and text
 messages, leading to the conclusion that they invested in cell phones as well. Common items that most people use daily
 (i.e. cars, computer equipment, hand tools) are not typically considered as evidence of economic independence in
 determining whether an individual is an independent contractor. Keller, 781 F.3d at 810-11.
            95
               Doc. 17-1 at 12-13, 19.
            96
               Id. at 19.
            97
               Kimbrel v. DEA Corporation, No. 3:14-CV-161-TAV-CCS, 2016 WL 7799340, at *7 (E.D. Tenn. Aug. 2, 2016)
 (finding that investment factor weighed in favor of plaintiffs “like nearly every court that has addressed this issue”).
            98
               Keller, 781 F.3d 799, 812 (6th Cir. 2015).
            99
               Docs. 17-2 at 2; 17-3 at 2.
            100
                Docs. 17-1 at 19; 17-2 at 1; 17-3 at 1.

                                                           -11-
Case: 1:19-cv-00767-JG Doc #: 24 Filed: 02/14/20 12 of 19. PageID #: 476
 Case No. 1:19-cv-00767
 Gwin, J.

 directly with the customers. 101

          Despite the Plaintiffs’ control over certain aspects of their work at Brass Pole,

 Defendants’ actions influenced Plaintiffs’ earnings to a much greater degree. Brass Pole

 “ha[d] a significant role in drawing customers to its [club],” 102 which is the “critical factor in

 determining profits and losses of both defendants and plaintiffs.” 103 Defendants were

 responsible for “advertisement, location, business hours, maintenance of facilities,

 aesthetics, and inventory of beverages and food.” 104 Given Defendants’ high degree of

 control over customer volume, this factor weighs slightly in Plaintiffs’ favor.

          d. The Degree of Control

          In 2016, Defendant Brass Pole was sued by a different group of dancers who also

 claimed that Defendant incorrectly categorized them as independent contractors and failed

 to pay required wages. 105 In that lawsuit, the court found that, among other factors,

 Defendant exercised a great degree of control over the dancers’ work through a contract

 called “Talent Conditions of Leasing the Premises,” which set rules for Brass Pole

 dancers. 106

          Defendant Rowe reports the earlier lawsuit, Brass Pole did away with earlier

 contract, no longer tells dancers “when to come and when to go,” and quit telling dancers

 they had to work weekdays.” 107 Defendants say the only dress code enforced is the state




          101
              Doc. 17-1 at 14, 25.
          102
              Reich, 998 F.2d 324, 328 (5th Cir. 1993); Lester, 2016 WL 1588654, at *6 (collecting cases holding that exotic
 dancers’ opportunity for profit or loss is largely determined by establishments).
          103
              Lester, 2016 WL 1588654, at *6.
          104
              Id.
          105
              Lester, 2016 WL 1588654.
          106
              Id.
          107
                Doc. 17-1 at 32.

                                                            -12-
Case: 1:19-cv-00767-JG Doc #: 24 Filed: 02/14/20 13 of 19. PageID #: 477
 Case No. 1:19-cv-00767
 Gwin, J.

 law and that dancers are only sent home if they aren’t complying with the law. 108

         As discussed above, Plaintiffs dispute Defendants’ characterization of the rules

 imposed on the dancers. Plaintiffs report that dancers were not able to come and go at

 will. Plaintiff Gilbo says she was fined for leaving early, and Plaintiff Smith says she had to

 seek permission to leave. 109 Plaintiffs also say that they were required to work on

 weekdays. 110 Plaintiffs say that Defendants set the rate for private and VIP room dances. 111

         Despite the dispute regarding what rules remain in effect, Defendants still leave

 important facts undisputed. Defendant Rowe admits that while Plaintiffs danced at Brass

 Pole he tried to implement a schedule with suggested six-hour shifts. He also admits that

 Brass Pole uses a sign-in sheet to record when the dancers arrive, leave, and their reasons

 for leaving early. 112

         Under this factor, the operative question is whether Plaintiffs control so much of the

 business that they “stand as separate economic entit[ies]” or whether their “economic status

 is inextricably linked to those conditions over which defendants have complete control.” 113

         Even though Defendants deny any control over the dancers aside from enforcing

 state laws, at least one court has found that a club that similarly denied dancer control

 except for state laws still exercised control over the dancers through the “atmosphere,

 clientele, and operation of the club.” 114 Other courts have similarly found that setting the

 hours of operation, cover charge, types of food and beverages sold, location, and facility


         108
             Id. at 17, 29.
         109
             Docs. 17-2 at 3; 17-3 at 2.
         110
             Docs. 17-2 at 2; 17-3 at 2.
         111
             Docs. 17-2 at 2; 17-3 at 2.
         112
             Doc. 17-1 at 25-27.
         113
             Reich v. Priba Corp., 890 F. Supp. 586, 592 (N.D. Tex. 1995) (citation and quotations omitted).
         114
             Butler v. PP&G, Inc., No. WMN-13-430, 2013 WL 5964476, at *4 (D. Md. Nov. 7, 2013).

                                                          -13-
Case: 1:19-cv-00767-JG Doc #: 24 Filed: 02/14/20 14 of 19. PageID #: 478
 Case No. 1:19-cv-00767
 Gwin, J.

 maintenance meant that dancers were “entirely dependent on the [club] to provide [them]

 with customers, and [their] economic status [was] inextricably linked to those conditions

 over which [the club had] complete control.” 115

          Plaintiffs in this case report that they made efforts to bring patrons to the club, but

 there is no doubt that Defendants controlled the flow of club customers. Defendants chose

 the location and hours of operation. 116 Defendants also decided whether to charge a cover

 fee and what beverages and food would be provided. 117 Additionally, Defendants

 controlled the club’s atmosphere. 118

          Even in light of the parties’ dispute regarding the Defendants’ rules for dancers, this

 factor weighs in favor of Plaintiffs.

          e. Weighing all factors

          Construing the disputed facts in Defendants favor still leads to the conclusion that

 the Plaintiffs were employees under the FLSA. Although the parties disagree as to some of

 the rules Defendants imposed on dancers, a reasonable jury could only conclude, given

 the totality of the facts, that Plaintiffs were economically dependent upon Defendants

 under the economic reality test. Therefore, Plaintiffs were employees.

     D. Defendant Rowe Is Jointly Liable for Plaintiffs’ Damages.

          Plaintiffs argue that in addition to Brass Pole, Defendant Rowe should be found to

 be an employer under the FLSA and personally liable for Plaintiffs’ damages. 119



          115
                Id.; see also McFeeley v. Jackson Street Entertainment, LLC, 47 F. Supp. 3d 260, 269 (D. Md. 2014), aff’d, 825
 F.3d 235 (4th Cir. 2016).
          116
              Doc. 17-1 at 11-13.
          117
                Id.
          118
                Id.
          119
                Doc. 17 at 20-22. Defendants did not submit any argument on this point.

                                                              -14-
Case: 1:19-cv-00767-JG Doc #: 24 Filed: 02/14/20 15 of 19. PageID #: 479
 Case No. 1:19-cv-00767
 Gwin, J.

          To be personally liable, Defendant Rowe must meet the FLSA definition of

 “employer,” defined to “include[] any person acting directly or indirectly in the interest of

 an employer in relation to any employee.” 120 More than one employer can be liable for

 FLSA obligations. 121 An individual’s status as an employer is a legal determination for the

 court based on the economic realities of the case. 122

          While no single factor controls an individual’s status, courts examine whether the

 person has a “significant ownership interest in the corporation” and “control over

 significant aspects of the corporation’s day-to-day functions.” 123 The individual does not

 need have exclusive control over the day-to-day operations as long as he or she controls

 significant aspects of the daily functions. 124

          Defendant Rowe’s ownership and control over Brass Pole makes him an employer.

 Rowe is the sole owner, managing member, and President of Brass Pole. 125 He also owns

 and controls the company that owns the Brass Pole’s building and the land it sits on. 126

 Defendant Rowe controls daily operations at the club. He sets the hours of operation, has

 sole check-signing authority, and purchases the food and beverages. 127

          Although Brass Pole’s managers may have some control over operations and handle

 matters such as auditions, Rowe directly supervises the managers and tells them what to


          120
                29 U.S.C. § 203(d).
          121
              Dole v. Elliott Travel & Tours, Inc., 942 F.2d 962, 965 (6th Cir. 1991).
          122
              Id.
          123
              Id. at 966 (finding liability where the individual was the COO, had a significant ownership interest, and
 controlled parts of the company’s day-to-day functions); see also Kimbrel, 2016 WL 7799340, at *13 (finding individual
 liability where the individuals were the sole owners, made hiring and firing decisions, drafted the contract with dancers,
 set rules and policies, maintained financial records, ensured compliance with rules, supervised workers, and could waive
 rules); Acosta v. CPS Foods, Ltd., 2017 WL 5157238, at *4-5 (N.D. Ohio Nov. 3, 2017) (holding individual liable where
 she was heavily involved in the day-to-day management of the restaurant she owned).
            124
                Dole, 942 F.2d at 965.
            125
                Doc. 17-1 at 4, 8.
            126
                Id. at 5.
            127
                Id. at 4, 11-12.

                                                           -15-
Case: 1:19-cv-00767-JG Doc #: 24 Filed: 02/14/20 16 of 19. PageID #: 480
 Case No. 1:19-cv-00767
 Gwin, J.

 do. 128 He and the general manager run the business day-to-day, and he and the managers

 have the ability to hire and fire employees. 129 Defendant Rowe made the decision to

 classify the dancers as independent contractors. 130

            Because Defendant Rowe is the sole owner of the business and significantly controls

 daily operations, Defendant Rowe is jointly liable for Plaintiffs’ damages.

     E. Plaintiffs Are Entitled to Recovery.

            Plaintiffs assert both FLSA and Ohio law claims regarding their unpaid wages.

 “Ohio law incorporates the FLSA’s definitions, standards, and principles for its minimum

 wage and overtime compensation provisions.” 131 Despite the fact that the two statutes rely

 upon the same standards, Ohio law provides for greater damages, essentially three times

 the amount of back wages, whereas federal law only allows for double the amount of back

 wages. 132 Given the higher potential for recovery, Plaintiffs ask for damages under Ohio

 law. 133

            The parties agree that Defendants did not pay Plaintiffs wages under Ohio law. 134

 Plaintiffs are therefore entitled to back wages under Ohio law. During Plaintiffs’ periods of

 employment, in 2018 and 2019, the applicable minimum wage was $7.25 per hour. 135


            128
                Id. at 10.
            129
                Id. at 10, 16.
            130
                Id. at 11.
            131
                Pineda v. Pit Columbus, LLC, No. 2:17-cv-668, 2017 WL 5900559, at *2 (S.D. Ohio Nov. 28, 2017).
           132
               Specifically, under Ohio law an employer must pay back wages plus damages, where “[d]amages [are]
 calculated as an additional two times the amount of the back wages.” Ohio Const., Art. II, § 34a. Under federal law, an
 employer must pay “unpaid minimum wages . . . and [ ] an additional equal amount as liquidated damages.”
 29 U.S.C. § 216(b).
           133
               Doc. 17 at 23.
           134
               It is clearly established that Defendants did not pay Plaintiffs anything. Docs. 17-1 at 23; 17-2 at 1; 17-3 at 1.
           135
               The Ohio Constitution sets the parameters for the annual increase of Ohio’s minimum wage. Ohio Const., Art.
 II, § 34a. Ohio’s director of commerce adjusts the wage rate according to the constitutional provision. Ohio Rev. Code §
 4111.02. In 2018, the Ohio department of commerce mandated that all employers who grossed less than $305,000 pay
 their employees at minimum the federal minimum wage.                     Ohio Dept. of Comm., 2018 Minimum Wage,
 https://www.com.ohio.gov/documents/dico_2018MinimumWageposter.pdf (last accessed Feb. 13, 2020). In 2019 an

                                                              -16-
Case: 1:19-cv-00767-JG Doc #: 24 Filed: 02/14/20 17 of 19. PageID #: 481
 Case No. 1:19-cv-00767
 Gwin, J.

          Despite Ohio law requiring employers to keep records of employees’ hours for at

 least three years following the employees’ final date of employment, 136 Brass Pole has only

 produced partial records of Plaintiffs’ hours in the form of sign-in sheets. 137

          Courts hesitate to punish employees when an employer’s incomplete records leave

 hours-worked questions. Instead, if an employee can prove that he or she performed the

 work for which he or she seeks compensation and provide sufficient evidence of the work

 “as a matter of just and reasonable inference,” the burden shifts to the employer to

 contradict the employee’s claim with evidence of the precise amount of work or evidence

 to negate the inference drawn from the employee’s submissions. 138

          Plaintiffs have submitted a partial set of Brass Pole dancer sign-in sheets. 139 The

 documents show that Plaintiff Gilbo worked 672.04 hours and that Plaintiff Smith worked

 545.68 hours during their period of dancing for Brass Pole. 140 Based on the records

 available, Plaintiffs worked an average of 4.23 hours and 2.66 hours per day,

 respectively. 141 There are sign-in sheets missing from 34 days during the period Gilbo

 worked at Brass Pole. For Smith, 92 days’ sig-in sheets are missing. Applying average

 hours worked to the days for which Brass Pole did not produce sign-in sheets, Gilbo

 estimates that she worked 143.82 unaccounted for hours, while Smith worked 244.72




 employer grossing less than $314,000 had to pay the federal minimum wage. Ohio Dept. of Comm., 2019 Minimum
 Wage, https://www.com.ohio.gov/documents/dico_2019MinimumWageposter.pdf (last accessed Feb. 13, 2020). In both
 years, the federal minimum wage was $7.25. The record does not reflect the Brass Pole’s gross income from 2018 or 2019,
 but Plaintiffs only seek the federal minimum wage, which in both years was lower than Ohio’s minimum wage rate. Doc.
 17 at 17.
           136
               Ohio Const., Art. II, § 34a.
           137
               Doc. 17-8.
           138
               Cole, 62 F.3d at 779.
           139
               Doc. 17-8.
           140
               Docs. 17-4; 17-5. These numbers have been rounded to the nearest hundredth of an hour.
           141
               Docs. 17-4; 17-5.

                                                          -17-
Case: 1:19-cv-00767-JG Doc #: 24 Filed: 02/14/20 18 of 19. PageID #: 482
 Case No. 1:19-cv-00767
 Gwin, J.

 hours. 142

            In total, Gilbo claims she was denied $5,914.99 in minimum wages. Smith claims

 she was denied $5,730.42. 143 With an additional two times the amount of unpaid wages,

 Plaintiffs estimate that their damages total $17,744.97 and $17,191.26, respectively. 144

            Defendants have not disputed these calculations, challenged the method of

 calculating the damages, or put forth their own estimation. In fact, Defendant has been

 entirely silent on this point. 145

            Because Plaintiffs’ estimations are reasonable based upon the available records and

 because Defendants have failed to meet their burden of rebutting Plaintiffs’ estimated

 damages, the Court awards Plaintiff Gilbo $17,744.97 in damages and Plaintiff Smith

 $17,191.26 in damages.

     III.         Conclusion

            For the foregoing reasons, the Court GRANTS Plaintiffs’ motion for summary

 judgment as to Counts I and II. Defendants are jointly liable for the damages granted to

 Plaintiffs, Plaintiff Gilbo shall receive $17,744.97 in damages and Plaintiff Smith

 $17,191.26 in damages.

            Plaintiffs are ordered to notify the Court by February 24, 2020 as to whether they

 plan to proceed to trial on Plaintiffs’ Counts III, IV, and V regarding overtime and tip

 violations.




            142
                Docs. 17-4; 17-5.
            143
                Docs. 17-4; 17-5.
            144
                Doc. 17 at 26.
            145
                Doc. 23.
                                                 -18-
Case: 1:19-cv-00767-JG Doc #: 24 Filed: 02/14/20 19 of 19. PageID #: 483
 Case No. 1:19-cv-00767
 Gwin, J.

       IT IS SO ORDERED.


 Dated: February 14, 2020                  s/        James S. Gwin
                                                JAMES S. GWIN
                                                UNITED STATES DISTRICT JUDGE




                                        -19-
